Citation Nr: 1715009	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  14-08 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1960 to August 1964. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) by videoconference in February 2017.  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A preponderance of the evidence is against a finding that bilateral hearing loss is related to the Veteran's military service or manifested to a compensable degree within one year from separation from service.

2. A preponderance of the evidence is against a finding that tinnitus is related to the Veteran's military service or manifested to a compensable degree within one year from separation from service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2. The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104 (a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is adjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, VCAA notice letters was sent to the Veteran in August 2010 and March 2011.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was adjudicated in August 2011, and then adjudicated by way of a statement of the case in December 2013.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains service treatment records (STRs), VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination in July 2011.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal. See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise. Thus, the duties to notify and assist have been met.

II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.385 (2016), disability due to impaired hearing, for the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2016).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2016), to include sensorineural hearing loss and tinnitus. 

In its determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996).

III. Analysis

The Veteran contends that service connection is warranted for his bilateral hearing loss and tinnitus incurred due to acoustic trauma during active duty service.  Based on the analysis below, the Board determines that the preponderance of the evidence is against the claims and service connection is not warranted.

The Veteran's STRs include his August 1960 enlistment examination; which shows whisper test scores of 15/15 in the right and left ear, but does not contain pure tone threshold results.  In the self-reported medical history section of the enlistment examination, the Veteran denied ear trouble and hearing loss.

The Veteran's August 1964 discharge examination contained whisper test scores of 15/15 in the right and left ear, but does not contain pure tone threshold results.  In the self-reported medical history section of the discharge examination, the Veteran denied ear trouble and hearing loss.

The Veteran submitted private medical records from December 1998 which diagnose the Veteran with bilateral high frequency sensorineural hearing loss.  The Veteran also submitted uninterpreted audiometric findings from 2008 and 2009.  
The Veteran received a VA audiology consult in January 2011.  The Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  The Veteran reported difficulty hearing in both ears since the 1970s.  The Veteran also reported bilateral intermittent ringing in his ears for 10-12 years.  

The Veteran received a VA examination in July 2011.  The Veteran reported being exposed to tank gun fire and engine noise from tanks and other heavy equipment during his time in the Marine Corp.  The Veteran worked 37 years in a factory, 20 years working as a machine operator.  The measured pure tone threshold values and CNC speech recognition scores  were as follows: 


HERTZ
CNC

500
1000
2000
3000
4000
%
LEFT
20dB
15dB
50dB0
80dB
85dB
94
RIGHT
10dB
25dB
10dB
65dB
70dB
92

The examiner diagnosed the Veteran with normal to severe bilateral sensorineural hearing loss.  The examiner opined that there was no change in bilateral hearing sensitivity throughout the Veteran's active military service based on the whisper test findings in the entrance and discharge examinations because whisper test have a high degree of sensitivity for detecting hearing impairments.  He also stated that research studies have shown that hazardous noise exposure has an immediate effect on hearing and tinnitus. It does not have a delayed onset nor is it progressive or cumulative.  The examiner did not dispute the Veteran's noise exposure in the military, but found it insufficient to establish a positive nexus between the hearing loss and tinnitus with the Veteran's military service.  The examiner determined hazardous noise exposure the Veteran experienced for 20 years as a machine operator was far greater than hazardous noise exposure experienced for four years in the Marine Corp; and therefore the examiner did not find a nexus between the Veteran's military service and the current bilateral hearing loss.  The examiner also determined the Veteran's current tinnitus was not least as likely as not caused by or a result of military service noise exposure.  The Veteran reported tinnitus only since 2001, and according to research studies cited by the examiner, tinnitus has an immediate onset following significant noise exposure.

In the May 2012 NOD, the Veteran stated that he was encapsulated inside the armored vehicle during operation with little hearing protection if any at times.

The Veteran testified in a February 2017 hearing before the Board, and he stated that he served in the First Tank Battalion before transferring to amphibian tractors as a mechanic.  While in the First Tank Battalion, the Veteran contends he suffered acoustic trauma due to the tanks firing munitions while the Veteran was in and outside of the tank, and the Veteran was not provided with ear protection.  Because of the tanks firing munitions, the Veteran would have ringing in his ears, and even lose hearing for a period of time.  The Veteran also stated that the ringing in his ears eventually dissipated.  The Veteran went to a private audiologist in 1967 who believed his hearing problems were related to his work with tanks.  However, the records were no longer available.  The shop the Veteran worked at after separation provided hearing test and hearing protection.  In service, he just put his fingers in his ears.  The Veteran also contends that the machine he operated at the shop was not noisy, and produced a whistle type sound.  The Veteran contends the hearing loss has been a problem since he got out of service.  

On separation, the Veteran denied any ear-related problems.  The discharge examination reported the ears and ear drums as normal.  Additionally, there are no complaints of, or treatment for, bilateral hearing loss or tinnitus in the Veteran's STRs.  The Veteran was not diagnosed with hearing loss or tinnitus while in service or on separation from service.

The Veteran in his lay statements contends that the bilateral hearing loss and tinnitus began while in service due to acoustic trauma from tank fire and working on amphibian tractor engines.  The Board finds the Veteran's testimony of acoustic trauma credible as his records show the Veteran as part of both the 1st Tank Battalion and the 1st Amphibian Tractor Battalion.  In that regard, in-service noise exposure is likely to have incurred.  However, the competent and probative evidence of record is against the Veteran's claim that his hearing loss and tinnitus was caused or aggravated by his service.

The Board assigns the most probative weight to the July 2011 VA examiner's opinion.  The examiner's opinion shows that the Veteran's current bilateral hearing loss is not related to his military service.  The examiner's opinion was formed after interviewing and examining the Veteran, reviewing the evidence, and is collectively supported by thorough rationale, therefore, the Board accords it great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).

Although the Veteran contends that he received a positive nexus opinion from a private doctor in 1967, he has conceded that the record is unavailable, and therefore the Board is unable to assess any rationale the doctor may have provided regarding the Veteran's current bilateral hearing loss relation to active duty service.  Without an adequate rationale, the Board assigns this evidence lower probative weight than the 2016 VA opinion finding against the Veteran's claim.

In this case, the first evidence of any bilateral hearing loss disability and tinnitus is not until 2008.  Although the Veteran reported in his claim that the onset was during service, there is no evidence showing bilateral hearing loss until the 2008 private medical examination.  Normal medical findings at the time of separation from service, along with the absence of any medical records of a diagnosis or treatment for many years after service, constitutes probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of bilateral hearing loss and tinnitus complaints, symptoms, or findings for over four decades between the Veteran's military service and the earliest evidence of hearing disabilities is itself evidence which tends to show that bilateral hearing loss and tinnitus did not have its onset in service or for many years thereafter.

The Board has not overlooked the Veteran's statements with regard to his bilateral hearing loss and tinnitus symptoms.  He is competent to report on factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that laypersons such as the Veteran are competent of discerning the etiology of his bilateral hearing loss, in the absence of specialized medical training or credentials, which in this case he has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  While the Veteran is competent to report symptoms and onset of hearing loss and tinnitus and has provided credible statements as to noise exposure, his credibility as to the statements regarding the onset dates of hearing loss and tinnitus have been called into question when taking into consideration the lack of reported hearing loss or treatment for such in the post-service treatment records for many decades following service separation.  Additionally, in the 2011 audiological consult, the Veteran claimed to have intermittent ringing in his ears for 10-12 years which does not line up with his contention of constant ringing since service.  The Board finds that the Veteran's statements made in the course of medical treatment to have great probative value because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  As such, the objective medical findings and opinions provided by the July 2011 VA examiner have been accorded greater probative weight in determining the etiology of the Veteran's bilateral hearing loss.

Furthermore, the evidence does not show that the bilateral hearing loss or tinnitus manifested to a degree of 10 percent or more within one year of discharge; and therefore, the Board finds that service connection on a presumptive basis is not warranted. 

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker, as sensorineural hearing loss and tinnitus are chronic diseases as per 38 C.F.R. § 3.309.
The overall evidence of record as discussed above weighs against a finding of bilateral hearing loss and tinnitus being associated with the Veteran's active duty.  Without competent and credible evidence of an association between bilateral hearing loss and tinnitus with the Veteran's active duty, service connection is not warranted.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied. See 38 U.S.C.A § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


